UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35317 TITAN ENERGY, LLC (Exact name of registrant as specified in its charter) Delaware 90-0812516 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Park Place Corporate Center One 1000 Commerce Drive, Suite 400 Pittsburgh, Pennsylvania (Address of principal executive office) (Zip code) Registrant’s telephone number, including area code: (800)251-0171 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ (Do not check if smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No☒ The number of outstanding common shares of the registrant on November 20, 2016 was 5,416,667. TITAN ENERGY, LLC INDEX TO QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets; Successor as of September 30, 2016; Predecessor as of December 31, 2015 5 Condensed Consolidated Statements of Operations; Successor Period from September 1, 2016 Through September 30, 2016; Predecessor Period July 1, 2016 Through August 31, 2016, January 1, 2016 Through August 31, 2016, and Three and Nine Months Ended September 30, 2015 6 Condensed Consolidated Statements of Comprehensive Income (Loss); Successor Period from September 1, 2016 Through September 30, 2016; Predecessor Period July 1, 2016 Through August 31, 2016, January 1, 2016 Through August 31, 2016, and Three and Nine Months Ended September 30, 2015 7 Condensed Consolidated Statement of Members’ Equity / Partners’ Capital (Deficit); Successor Period from September 1, 2016 Through September 30, 2016; Predecessor Period January 1, 2016 Through August 31, 2016, 8 Condensed Consolidated Statements of Cash Flows; Successor Period from September 1, 2016 Through September 30, 2016; Predecessor Period January 1, 2016 Through August 31, 2016, and Nine Months Ended September 30, 2015 9 Notes to Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 61 PART II. OTHER INFORMATION Item1A. Risk Factors 61 Item 6. Exhibits 63 SIGNATURES 65 2 Forward-Looking Statements The matters discussed within this report include forward-looking statements. These statements may be identified by the use of forward-looking terminology such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “plan,” “potential,” “predict,” “should,” or “will,” or the negative thereof or other variations thereon or comparable terminology. In particular, statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance contained in this report are forward-looking statements. We have based these forward-looking statements on our current expectations, assumptions, estimates and projections. While we believe these expectations, assumptions, estimates and projections are reasonable, such forward-looking statements are only predictions and involve known and unknown risks and uncertainties, many of which are beyond our control. These and other important factors may cause our actual results, performance or achievements to differ materially from any future results, performance or achievements expressed or implied by these forward-looking statements. Some of the key factors that could cause actual results to differ from our expectations include: • our ability to achieve the anticipated benefits from the consummation of the cases filed under Chapter 11 of the United States Bankruptcy Code (“Chapter 11”); • the demand for natural gas, oil, natural gas (“NGLs”) and condensate; • the price volatility of natural gas, oil, NGLs and condensate; • changes in the differential between benchmark prices for oil and natural gas and wellhead prices that we receive; • changes in the market price of our common shares representing limited liability company interests; • future financial and operating results; • our ability to meet our liquidity needs; • restrictive covenants in the debt documents governing our indebtedness that may adversely affect operational flexibility; • actions that we may take in connection with our liquidity needs, including the ability to service our debt, and ability to satisfy covenants in our debt documents; • economic conditions and instability in the financial markets; • resource potential; • the impact of our securities not being publicly traded or listed rather than listed on a national exchange like the New York Stock Exchange; • effects of partial depletion or drainage by earlier offset drilling on our acreage; • success in efficiently developing and exploiting our reserves and economically finding or acquiring additional recoverable reserves; • the accuracy of estimated natural gas and oil reserves; • the financial and accounting impact of hedging transactions; • the ability to fulfill our substantial capital investment needs; • expectations with regard to acquisition activity, or difficulties encountered in connection with acquisitions, dispositions or similar transactions; • any issuance of additional common shares or other equity securities, and any resulting dilution or decline in the market price of any such securities; • potential changes in tax laws and other regulations which may impair the ability to obtain capital funds through investment partnerships; • the ability to obtain adequate water to conduct drilling and production operations, and to dispose of the water used in and generated by these operations at a reasonable cost and within applicable environmental rules; • the effects of unexpected operational events and drilling conditions, and other risks associated with drilling operations; • impact fees and severance taxes; • changes and potential changes in the regulatory and enforcement environment in the areas in which we conduct business; • the effects of intense competition in the natural gas and oil industry; 3 • general market, labor and economic conditions and uncertainties; • the ability to retain certain key customers; • dependence on the gathering and transportation facilities of third parties; • the availability of drilling rigs, equipment and crews; • potential incurrence of significant costs and liabilities in the future resulting from a failure to comply with new or existing environmental regulations or an accidental release of hazardous substances into the environment; • access to sufficient amounts of carbon dioxide for tertiary recovery operations; • uncertainties with respect to the success of drilling wells at identified drilling locations; • acquisitions may potentially prove to be worth less than we paid, or provide less than anticipated proved reserves; • ability to identify all risks associated with the acquisition of oil and natural gas properties, or existing wells, and the sufficiency of indemnifications we receive from sellers to protect us from such risks; • expirations of undeveloped leasehold acreage; • uncertainty regarding leasing operating expenses, general and administrative expenses and funding and development costs; • exposure to financial and other liabilities of the managing general partners of the investment partnerships; • the ability to comply with, and the potential costs of compliance with, new and existing federal, state, local and other laws and regulations applicable to our business and operations; • restrictions on hydraulic fracturing; • exposure to new and existing litigation; • development of alternative energy resources; and • the effects of a cyber event or terrorist attack.
